Title: To James Madison from James Taylor, 30 March 1813
From: Taylor, James
To: Madison, James


SirWashington March 30th 1813
I have the honor to enclose to you a letter I have just receivd from Doct Charles Taylor Jr. I presume it is unnecessary for me to say any thing of this gentlemans claim to your attention, as I presume you know him personally.

As to my self I know but little of him personally; I had the pleasure of Spending a day with him when I was in Virginia three years ago. And I have had a number of letters from him since that time having superintended the Sale of a tract of land in Ohio left to him by his uncle, the late Colo. F. Taylor, and I assure you sir I think him a fine young man. This is the second season he has spent in Philadelphia attending the lectures. I am supprised as he anxious to enter the Army & has been for some time that he has not applied thro’ his amiable father or other friends in Orange, who would be better able than my self to speak of his qualifications as a professional man.
I was addressed by letter a few days before I left Kentucky by Francis Taylor (son of Jnothan decd.) who is a very clever fellow to interest my self in an appointment for the Son of our worthy friend Major William Taylor. My Knowledge of his son John is some what limited. I have not seen him since May 1811. He then appeared to be a good looking young man of about nineteen or twenty years of age. I think he bid for to be over the middle size and appeared to be active & healthy and I have no doubt but with experience would make a valuable officer.
Both of these young men are from the old stock of patriots who are rema[r]kable for sobriety honesty & perseverence & courage.
I am induced to think there are some vacancies in 17th the Regiments now raising in Kentucky.
The situation of his fathers Circumstances by misfortunes, & not by any imprudence of his own would make the appointment of Mr John Taylor particularly gratifying to all his friends, and I have no doubt but both these Gent should they be appointed would do honor to themselves & their Country. I have the honor to be with the highest esteem sir Your Most obed servt.
James Taylor
